In a proceeding pursuant to CELR article 75 to permanently stay arbitration of an uninsured motorist claim, the appeal is from an order of the Supreme Court, Queens County (Taylor, J), dated January 31, 2003, which granted the petition and permanently stayed arbitration.
Ordered that the order is reversed, on the law, with costs payable by the petitionér-respondent, the petition is denied, and the proceeding is dismissed.
Contrary to the conclusion of the Supreme Court, since American Country Insurance Company failed to seek a stay of Syed Kabir’s demand for uninsured motorist arbitration within 20 days of receipt of the demand on July 17, 2002, the petition was untimely and should have been denied (see CELR 7503 [c]; Matter of Steck [State Farm Ins. Co.], 89 NY2d 1082, 1084 [1996]; Matter of State Farm Ins. Co. v Karvalis, 7 AD3d 533 [2004]; Matter of Allstate Ins. Co. v Duffy, 5 AD3d 476 [2004]). Florio, J.P., Adams, Cozier and Lifson, JJ., concur.